005800
Order entered December 17, 2012




                                            In The




                                    No. 05-12-00277-CV

                         PEDRO GONZALEZ, ET AL., Appellants

                                             V.

 VATR CONSTRUCTION LLC & ALL AMERICAN ROOFING & CONSTRUCTION,
                            Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-09-09360-M

                                          ORDER

       The Court has before it appellants’ December 12, 2012 motions for an additional

extension of time to file their reply brief to appellee VATR Construction, LLC’s brief and for an

additional extension of time to file their reply brief to appellee All American Roofing &

Construction, LLC’s brief. The Court GRANTS the motions and ORDERS appellants to file

any reply briefs to either appellee’s brief by December 27, 2012. No further extensions will be

granted absent a showing of exceptional circumstances.




                                                           MOLLY